Title: From James Madison to John Adams, 22 November 1802
From: Madison, James
To: Adams, John


Sir
Department of State 22d. November 1802.
Being informed that our Mediterranean Passports and papers of navigation have been recently counterfeited and used by persons not entitled to them, and being referred to you for explanations respecting it, permit me to request you to make a deposition reciting your knowledge of the subject as circumstantially as may be and especially what you know respecting the interest Mr. Willis the American Consul at Barcelona, is supposed to have had in a ship under American colours, called the Pomona of New Port, and which carried such a counterfeit passport in July last; also whether the plate for the passport was cut at Barcelona and the false impression there originally issued and by whom.
To enable the Government to give a speedy check to this abuse, you will see the necessity of transmitting the deposition to me as soon as convenient. I am &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). RC offered for sale in The Current Company catalog (Bristol, Pa., 1979), item 32, where it is described as a one-page letter, signed by JM, and addressed to Adams at New York.



   
   See Willis to JM, 15 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:582–83 and n. 2).


